UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	June 30, 2014 Item 1. Schedule of Investments: Putnam Money Market Liquidity Fund The fund's portfolio 6/30/14 (Unaudited) REPURCHASE AGREEMENTS (33.7%) (a) Principal amount Value Interest in $108,000,000 joint tri-party repurchase agreement dated 6/30/14 with Bank of Nova Scotia due 7/1/14 - maturity value of $60,000,133 for an effective yield of 0.080% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.625% to 8.125% and due dates ranging from 5/31/16 to 5/15/44, valued at $110,160,253) $60,000,000 $60,000,000 Interest in $85,000,000 tri-party term repurchase agreement dated 6/26/14 with Barclays Capital, Inc. due 7/3/14 - maturity value of $85,000,826 for an effective yield of 0.05% (collateralized by various mortgage backed securities with coupon rates ranging from 1.940% to 5.629% and due dates ranging from 5/1/20 to 5/1/44, valued at $86,700,000) 85,000,000 85,000,000 Interest in $357,933,000 joint tri-party repurchase agreement dated 6/30/14 with Citigroup Global Markets, Inc./Salomon Brothers due 7/1/14 - maturity value of $107,786,299 for an effective yield of 0.10% (collateralized by a mortgage backed security and various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 5.500% and due dates ranging from 6/30/15 to 2/15/44, valued at $365,091,754) 107,786,000 107,786,000 Interest in $255,000,000 joint tri-party term repurchase agreement dated 6/26/14 with Citigroup Global Markets, Inc./Salomon Brothers due 7/3/14 - maturity value of $85,001,322 for an effective yield of 0.08% (collateralized by a mortgage backed security and various U.S. Treasury notes and bonds with coupon rates ranging from 0.250% to 3.500% and due dates ranging from 4/30/15 to 2/20/43, valued at $260,100,018) 85,000,000 85,000,000 Interest in $200,000,000 joint tri-party repurchase agreement dated 6/30/14 with Goldman, Sachs & Co. due 7/1/14 - maturity value of $100,000,278 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 2.561% to 5.500% and due dates ranging from 1/1/25 to 6/1/44, valued at $204,000,001) 100,000,000 100,000,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 6/24/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 7/1/14 - maturity value of $33,100,386 for an effective yield of 0.060% (collateralized by various mortgage backed securities with coupon rates ranging from 0.000% to 4.000% and due dates ranging from 6/1/42 to 6/1/44, valued at $102,000,000) 33,100,000 33,100,000 Interest in $200,000,000 joint tri-party repurchase agreement dated 6/30/14 with RBC Capital Markets, LLC due 7/1/14 - maturity value of $73,800,185 for an effective yield of 0.090% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 5.000% and due dates ranging from 1/1/28 to 3/1/44, valued at $204,000,510) 73,800,000 73,800,000 Interest in $65,000,000 joint tri-party term repurchase agreement dated 2/19/14 with RBC Capital Markets, LLC due 7/21/14 - maturity value of $19,006,418 for an effective yield of 0.080% (collateralized by various mortgage backed securities with coupon rates ranging from 0.000% to 4.000% and due dates ranging from 6/1/28 to 6/1/44, valued at $66,319,448) (IR) 19,000,000 19,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 6/30/14 with UBS Warburg - London due 7/1/14 - maturity value of $50,000,097 for an effective yield of 0.070% (collateralized by a U.S. Treasury note with a coupon rate of 1.375% and a due date of 9/30/18, valued at $51,000,088) 50,000,000 50,000,000 Total repurchase agreements (cost $613,686,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (24.7%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Bank unsec. discount notes 0.130 7/16/14 $21,500,000 $21,498,835 Federal Farm Credit Bank unsec. discount notes 0.110 12/16/14 11,000,000 10,994,353 Federal Farm Credit Bank unsec. discount notes 0.060 7/22/14 17,750,000 17,749,379 Federal Farm Credit Bank unsec. discount notes 0.110 7/15/14 25,000,000 24,998,931 Federal Home Loan Bank unsec. discount notes 0.070 8/22/14 22,000,000 21,997,776 Federal Home Loan Bank unsec. discount notes 0.110 8/15/14 20,000,000 19,997,250 Federal Home Loan Bank unsec. discount notes 0.120 8/1/14 5,315,000 5,314,703 Federal Home Loan Bank unsec. discount notes 0.060 7/24/14 18,000,000 17,999,310 Federal Home Loan Bank unsec. discount notes 0.055 7/18/14 11,000,000 10,999,714 Federal Home Loan Bank unsec. discount notes 0.060 7/2/14 13,000,000 12,999,978 Federal Home Loan Mortgage Corporation unsec. discount notes 0.090 12/15/14 8,500,000 8,496,451 Federal Home Loan Mortgage Corporation unsec. discount notes 0.100 10/8/14 11,000,000 10,996,975 Federal Home Loan Mortgage Corporation unsec. discount notes 0.050 8/13/14 41,400,000 41,397,528 Federal Home Loan Mortgage Corporation unsec. discount notes 0.115 8/11/14 12,182,000 12,180,405 Federal Home Loan Mortgage Corporation unsec. discount notes 0.130 7/22/14 20,000,000 19,998,483 Federal Home Loan Mortgage Corporation unsec. discount notes 0.050 7/7/14 10,000,000 9,999,917 Federal National Mortgage Association unsec. discount notes 0.115 11/17/14 23,000,000 22,989,787 Federal National Mortgage Association unsec. discount notes 0.150 10/27/14 11,000,000 10,994,592 Federal National Mortgage Association unsec. discount notes 0.160 10/1/14 33,500,000 33,486,302 Federal National Mortgage Association unsec. discount notes 0.120 9/24/14 29,500,000 29,491,642 Federal National Mortgage Association unsec. discount notes 0.060 8/27/14 6,000,000 5,999,430 Federal National Mortgage Association unsec. discount notes 0.060 8/18/14 3,414,000 3,413,727 Federal National Mortgage Association unsec. discount notes 0.080 8/1/14 5,000,000 4,999,656 Federal National Mortgage Association unsec. discount notes 0.050 7/30/14 11,000,000 10,999,557 Federal National Mortgage Association unsec. discount notes 0.060 7/29/14 2,400,000 2,399,888 Federal National Mortgage Association unsec. discount notes 0.088 7/23/14 44,654,000 44,651,609 Federal National Mortgage Association unsec. discount notes 0.100 7/2/14 13,250,000 13,249,963 Total U.S. Government agency obligations (cost $450,296,141) COMMERCIAL PAPER (16.3%) (a) Yield (%) Maturity date Principal amount Value American Honda Finance Corp. 0.100 8/7/14 $22,000,000 $21,997,739 Chevron Corp. 0.080 8/8/14 17,500,000 17,498,522 Chevron Corp. 0.075 7/16/14 14,500,000 14,499,547 Coca-Cola Co. (The) 0.100 8/22/14 12,000,000 11,998,267 Coca-Cola Co. (The) 0.110 8/21/14 7,000,000 6,998,909 COFCO Capital Corp Rabobank Nederland/NY (LOC) 0.180 7/15/14 4,400,000 4,399,692 Commonwealth Bank of Australia (Australia) 0.135 8/26/14 18,000,000 17,996,220 DnB Bank ASA (Norway) 0.165 8/18/14 19,500,000 19,495,710 Export Development Canada (Canada) 0.100 12/2/14 6,000,000 5,997,433 Export Development Canada (Canada) 0.130 9/2/14 5,700,000 5,698,703 Export Development Canada (Canada) 0.140 8/5/14 14,800,000 14,797,986 General Electric Capital Corp. 0.120 8/15/14 21,000,000 20,996,850 Nestle Capital Corp. 0.080 8/26/14 10,000,000 9,998,756 Nordea Bank AB 144A (Sweden) 0.120 7/2/14 19,000,000 18,999,937 Proctor & Gamble Co. (The) 144A 0.120 9/16/14 8,250,000 8,248,235 Rabobank USA Financial Corp. (Netherlands) 0.160 7/10/14 11,000,000 10,999,560 Roche Holdings, Inc. (Switzerland) 0.070 7/7/14 11,500,000 11,499,866 Roche Holdings, Inc. 144A (Switzerland) 0.076 8/7/14 6,500,000 6,499,491 Standard Chartered Bank/New York 0.190 9/3/14 9,000,000 8,996,960 State Street Corp. 0.130 9/2/14 18,500,000 18,495,791 Svenska Handelsbanken, Inc. (Sweden) 0.150 8/19/14 19,000,000 18,996,121 Toyota Motor Credit Corp. 0.130 7/3/14 22,000,000 21,999,841 Total commercial paper (cost $297,110,136) U.S. TREASURY OBLIGATIONS (7.9%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.133 11/13/14 $23,000,000 $22,988,572 U.S. Treasury Bills 0.138 8/21/14 40,750,000 40,742,176 U.S. Treasury Bills 0.088 7/24/14 39,000,000 38,997,807 U.S. Treasury Notes (k) 0.094 4/30/16 17,950,000 17,951,098 U.S. Treasury Notes (k) 0.070 1/31/16 23,650,000 23,644,245 Total U.S. treasury Obligations (cost $144,323,898) ASSET-BACKED COMMERCIAL PAPER (8.2%) (a) Yield (%) Maturity date Principal amount Value Fairway Finance, LLC (Canada) 0.140 8/11/14 $7,000,000 $6,998,884 Fairway Finance, LLC (Canada) 0.140 8/5/14 10,974,000 10,972,506 Gotham Funding Corp. (Japan) 0.150 8/5/14 20,000,000 19,997,083 Liberty Street Funding, LLC (Canada) 0.130 7/2/14 3,500,000 3,499,987 Liberty Street Funding, LLC 144A (Canada) 0.180 8/5/14 15,000,000 14,997,375 Manhattan Asset Funding Co., LLC 144A (Japan) 0.140 7/16/14 17,500,000 17,498,979 MetLife Short Term Funding, LLC 144A 0.110 7/14/14 13,250,000 13,249,474 Old Line Funding, LLC 144A 0.180 9/24/14 11,000,000 10,995,325 Old Line Funding, LLC 144A 0.150 8/20/14 8,000,000 7,998,333 Regency Markets No. 1, LLC 144A 0.140 7/15/14 17,500,000 17,499,047 Thunder Bay Funding, LLC 0.120 7/21/14 18,500,000 18,498,767 Working Capital Management Co. 144A (Japan) 0.140 7/8/14 7,725,000 7,724,790 Total asset-backed commercial paper (cost $149,930,550) CERTIFICATES OF DEPOSIT (3.4%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./New York 0.130 8/7/14 $22,000,000 $22,000,000 National Australia Bank, Ltd./New York (Australia) 0.100 8/15/14 20,000,000 20,000,000 Toronto-Dominion Bank/NY (Canada) 0.120 8/18/14 20,000,000 20,000,000 Total certificates of deposit (cost $62,000,000) MUNICIPAL BONDS AND NOTES (3.4%) (a) Yield (%) Maturity date Principal amount Value Johns Hopkins University Commercial Paper, Ser. B 0.070 8/4/14 $5,000,000 $5,000,000 NC Cap. Facs. Fin. Agcy. Commercial Paper (Duke U.), Ser. A2 0.070 7/1/14 12,173,000 12,173,000 Princeton University Commercial Paper 0.080 7/15/14 7,835,000 7,835,000 WI State Hlth. & Edl. Facs. Auth. VRDN (Wheaton Franciscan Svcs.), Ser. B (U.S. Bank, N.A. (LOC)) (M) 0.060 8/15/33 5,040,000 5,040,000 (Med. College of WI), Ser. B (U.S. Bank, N.A. (LOC)) (M) 0.040 12/1/33 13,000,000 13,000,000 Yale University Commercial Paper 0.087 8/6/14 18,150,000 18,148,426 Total municipal bonds and notes (cost $61,196,426) TIME DEPOSITS (2.4%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Cayman Islands) 0.080 7/1/14 $17,500,000 $17,500,000 Credit Agricole Corporate and Investment Bank/New York (Cayman Islands) 0.060 7/1/14 9,000,000 9,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.020 7/1/14 17,500,000 17,500,000 Total time deposits (cost $44,000,000) TOTAL INVESTMENTS Total investments (cost $1,822,543,151) (b) Key to holding's abbreviations LOC Letter of Credit VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,822,147,607. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. (IR) Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $149,930,550 $— Certificates of deposit — 62,000,000 — Commercial paper — 297,110,136 — Municipal bonds and notes — 61,196,426 — Repurchase agreements — 613,686,000 — Time deposits — 44,000,000 — U.S. government agency obligations — 450,296,141 — U.S. treasury obligations — 144,323,898 — Totals by level $— $— The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of Nova Scotia Barclays Capital, Inc. Citigroup Global Markets, Inc./Salomon Brothers Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner and Smith Inc. RBC Capital Markets, LLC UBS Warburg - London Total Assets: Repurchase agreements $60,000,000 $85,000,000 $192,786,000 $100,000,000 $33,100,000 $92,800,000 $50,000,000 $613,686,000 Total Assets $60,000,000 $85,000,000 $192,786,000 $100,000,000 $33,100,000 $92,800,000 $50,000,000 $613,686,000 Total Financial and Derivative Net Assets $60,000,000 $85,000,000 $192,786,000 $100,000,000 $33,100,000 $92,800,000 $50,000,000 $613,686,000 Total collateral received (pledged)##† $60,000,000 $85,000,000 $192,786,000 $100,000,000 $33,100,000 $92,800,000 $50,000,000 Net amount $— $— $— $— $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 27, 2014
